DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2015/0030339 (Margalit).
For claim 1, Margalit teaches a wavelength switchable laser (fig. 5) comprising: 
a multi-wavelength laser source  configured to generate signals at different wavelengths (fig. 5, 532, [0052] and [0029]); and 
a wavelength selector comprising a plurality of electro-optical switches, each of the plurality of electro-optical switches being configurable to transmit or block output of one of the signals from the multi-wavelength laser source according to the wavelength of the signal (fig. 5, 529, [0051]); and 
a control circuitry for controlling the multi-wavelength laser source and the wavelength selector independently of one another, the control circuitry being configured to; send control signals to control the multi-wavelength source independently of the signals it sends to the wavelength selector (fig. 5, 526, separate independent control signals are directed to the laser source and wavelength selector via 528 and 531); and 
send control signals to the multi-wavelength laser at a slower rate than the wavelength selector. ([0042] teaches a first control signal, i.e. a bias, is sent to the multiwavelength laser to cause the laser to emit a light.  While the laser is emitting light [0043] teaches the wavelength selector is controlled at a relatively rapid switching rate with individual modulators independently controlled in order to encode the optical signal. Over this time period, the control signal sends 1 signal to the multiwavelength laser source while sending multiple signals to the wavelength selector; therefore, the rate of control signals sent to the multi-wavelength source is slower than the rate of control signals sent to the wavelength selector.) 
For claim 2, Margalit teaches the wavelength selector (fig. 5, 529) is separate from the multi wavelength source (fig. 5, 532). Claim scope is not limited by claim language that does not limit a claim to a particular structure. The additional limitation “such that the wavelength selector is optimizable independently of the multi-wavelength source” does not appear to further structurally distinguish the claimed device from the prior art. It is therefore not given patentable weight. See MPEP 2111.04.
For claim 3, Margalit teaches the control circuitry controls a switching signal for the electro-optical switches (fig. 5, via 528, [0043], independent voltages) independently from sending second control signals to the multi-wavelength laser source to control an operation of the multi-wavelength laser source (fig. 5, via 531, [0042], direct current signal having substantially constant value) such that the wavelength selector is controlled independently of the multi-wavelength source (the multi-wavelength laser source receives substantially constant signals [0042] while the wavelength selector receives separate independent rapidly switched signals [0043]).
For claim 5, Margalit teaches the control circuitry does not send the first control signals to the multi-wavelength laser source (fig. 5, first control signals go to modulators/wavelength selectors 529 via 528 but not to laser source 532) and wherein the control circuitry does not send the second control signals to the wavelength selector (fig. 5, second control signals go to laser source 532 via 528, but not to modulators/wavelength selectors 529).
For claim 6, Margalit teaches the wavelength selector comprises at least one wavelength sensitive coupler connected to the electro-optical switches to couple the outputs of the electro-optical switches into a single output (fig. 6, 640, [0060]).
For claim 7, Margalit teaches the multi-wavelength laser source comprises a plurality of fixed wavelength lasers ([0030] light sources may be DFB lasers which are fixed wavelength lasers; see [0022] of the specification and claim 9 in the instant application).
For claim 9, Margalit teaches the fixed wavelength lasers are distributed feedback lasers ([0030]).
Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0030339 (Margalit) in view of in view of US 2013/0089333 (Shen).
For claim 4, Margalit teaches the multi-wavelength laser source is configured to generate N signals, where N is two or more (fig. 5, 532 [0051], laser diodes is plural indicating 2 or more different lasers).
Margalit does not explicitly teach the wavelength selector is configured to transmit K of the generated signals, where K is less than N, and to block N-K of the generated signals. However, Shen does teach the wavelength selector is configured to transmit K of the generated signals, where K is less than N, and to block N-K of the generated signals in order to perform on off keying ([0030]). It would have been obvious to one of ordinary skill in the art to configure the wavelength selector of Margalit as taught by Chen in order to perform on-off keying for the different channels.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0030339 (Margalit) in view of US 2012/0195593 by (Bernasconi) and US 2013/0089333 (Shen).
For claim 8, Margalit teaches the wavelength selector comprises a coupler (fig. 6, 640, [0060]).  Margalit does not teach the coupler is a wavelength sensitive arrayed waveguide grating coupler.  However, the particular couple is not critical to the device, and Bernasconi teaches a wavelength selector comprises a wavelength sensitive arrayed waveguide grating coupler (fig. 1A, 130, [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coupler of the Bernasconi as a suitable coupler in the device of Margalit in order to combine the wavelengths and transmit the combined light over a single optical medium.
The combination does not teach the wavelength selector comprises a plurality of semiconductor optical amplifiers where the wavelength sensitive arrayed waveguide grating coupler couples the outputs of the semiconductor optical amplifiers. However, Shen does teach a wavelength selector comprises a plurality of semiconductor optical amplifiers (fig. 1-3, SOA) where the wavelength sensitive arrayed waveguide grating coupler couples the outputs of the semiconductor optical amplifiers (fig. 1-3, MUX, [0009], [0011], [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SOAs of Shen in the device of the previous combination in order to provide an amplified signal.
Claims 10-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0030339 (Margalit) in view of US 2012/0195593 (Bernasconi).
For claim 10, Margalit does not teach the mutli-wavelength laser source comprises a plurality of tunable lasers.  However, Bernasconi teaches the multi-wavelength laser source comprises a plurality of tunable lasers in order to place frequencies on a particular line of a frequency grid (fig. 1A, 1101-110N, [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bernasconi’s tunable lasers in the device of Margalit in order to place frequencies on a particular line of a frequency grid. 
For claim 11, Margalit teaches a coupler coupling outputs of the electro-optical switches (fig. 6, 640). Margalit does not teach the coupler is a color-less coupler. However, the examiner previously took official notice that colorless couplers were was well-known in the art before the effective filing date of the claimed invention. This was not traversed by the applicant and is therefore taken to be admitted prior art (MPEP 2144.03C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known color-less coupler as a simple substitution for the coupler of Margalit as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative device for multiplexing the various wavelengths.  See MPEP 2143 I.B. 
For claims 12-13, Bernasconi further teaches tuning the individual ones of the tunable lasers one at a time or multiple at the same time ([0045]). Bernasconi does not explicitly teach blocking individual ones of the tunable lasers during tuning. However, Bernasconi does teach modulation may be performed during spectral alignment ([0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform modulation (i.e. blocking) of individual ones of the tunable lasers while individual ones of the tunable lasers are undergoing tuning (spectral alignment) in order to allow a signal to be sent on the wavelengths which are not being tuned.
For claim 19, Margalit teaches a wavelength switchable laser (fig. 5) comprising: 
a multi-wavelength laser source comprising a plurality of lasers configured to generate signals at different wavelengths (fig. 5, 532, [0052] and [0029]); and 
a wavelength selector comprising a plurality of electro-optical switches, each of the electro-optical switches being configurable to;
 transmit or block output of one of the signals from the multi-wavelength laser source according to the wavelength of the signal (fig. 5, 529, [0051]); 
first control circuitry (fig. 5, 526) configured to;
send first control signals to the multi-wavelength sources at a first rate (fig. 5, via 531; [0042] teaches a first control signal, i.e. a bias via 531, is sent to the multiwavelength laser to cause the laser to emit a light, the first rate may be defined as 1 signal/time period that the laser emits the light); and 
 send second control signals to the plurality of the electro-optical switches at a second rate (fig. 5, via 528, [0043]) which is higher than the first rate. (While the laser is emitting light [0043] teaches the wavelength selector is controlled at a relatively rapid switching rate with individual modulators independently controlled in order to encode the optical signal. Over this time period, the control signal sends 1 signal to the multiwavelength laser source while sending multiple signals to the wavelength selector; therefore, the second rate is higher than the first rate.)
 Margalit further teaches second control circuitry (fig. 5, 528 and 531) configured to:
control the multi-wavelength laser source (fig. 5, 531)  and the wavelength selector (fig. 5, 528) independently one another (fig. 5, 528 and 531, separate independent control signals are directed to the laser source and wavelength selector via 528 and 531); and
send control signals to control the multi-wavelength source independently of control signals it sends to the wavelength selector ([0042]-[0043] the constant bias control to the multi-wavelength laser source is independent from the modulation control sent to the wavelength selector). 
Margalit does not teach the plurality of lasers are tunable. However, Bernasconi teaches the multi-wavelength laser source comprises a plurality of tunable lasers in order to place frequencies on a particular line of a frequency grid (fig. 1A, 1101-110N, [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bernasconi’s tunable lasers in the device of Margalit in order to place frequencies on a particular line of a frequency grid. 
For claim 20, Margalit teaches a method comprising: 
operating a multi-wavelength laser source comprising a plurality of lasers, to generate signals at a plurality of wavelengths (fig. 5, 532, [0052] and [0029]); 
routing the generated signals into a wavelength selector comprising a plurality of electro-optical switches (fig. 5, 529, [0051]); 
configuring each of the plurality of electro-optical switches to transmit or block one of the signals from the multi-wavelength source according to the wavelength of the signal ([0051]); 
controlling by control circuitry, the multi-wavelength laser source and the wavelength selector independently of one another (fig. 5, 526, separate independent control signals are directed to the laser source and wavelength selector via 528 and 531), 
sending by the control circuitry first control signals to control the multi-wavelength source (fig. 5, via 531) independently ([0042]-[0043] multi-wavelength source bias is substantially constant and independent from the rapidly switched voltage sent to  the wavelength selectors) of second controls the control circuitry sends to control the wavelength selector (fig. 5, via 528); and
sending, by the control circuitry, the first control signals to the multi-wavelength laser source at a slower rate than the control circuitry sends the second control signals to the  than the wavelength selector. ([0042] teaches a first control signal, i.e. a bias, is sent to the multiwavelength laser to cause the laser to emit a light.  While the laser is emitting light [0043] teaches the wavelength selector is controlled at a relatively rapid switching rate with individual modulators independently controlled in order to encode the optical signal. Over this time period, the control signal sends 1 first control signal to the multiwavelength laser source while sending multiple second control signals to the wavelength selector; therefore, the rate of first control signals sent to the multi-wavelength source is slower than the rate of second control signals sent to the wavelength selector.) 
Margalit does not teach the plurality of lasers are tunable. However, Bernasconi teaches the multi-wavelength laser source comprises a plurality of tunable lasers in order to place frequencies on a particular line of a frequency grid (fig. 1A, 1101-110N, [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Bernasconi’s tunable lasers in the device of Margalit in order to place frequencies on a particular line of a frequency grid. 
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0030339 (Margalit) in view of US 2013/0089333 (Shen).
For claim 14, Margalit does not teach the multi-wavelength laser is a comb laser.  However, Shen teaches the multi-wavelength laser may be provided by a comb laser (fig. 2 and 3, FCS, [0008]) in order to overcome the problem of using a plurality of laser sources ([0008]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multi-wavelength laser comb of Shen in the device of Margalit in order to overcome the problem of using a plurality of laser sources.
For claim 15, Shen further teaches the wavelength selector comprises a wavelength sensitive splitter connected between the comb laser and the electro- optical switches (fig. 2, DEMUX and fig. 3, MUX).
For claim 16, Shen teaches the wavelength selector comprises a wavelength sensitive coupler connected to outputs of the electro-optical switches (fig. 2, MUX, [0011] AWG and fig. 3, MUX, [0027] AWG).
For claim 17, Shen teaches the wavelength selector comprises a reflective facet at outputs of the electro-optical switches the reflective facet configured to reflect outputs of the electro-optical switches back through the electro-optical switches (fig. 3, M, [0027]) to a wavelength sensitive coupler connected to a circulator (fig. 3, MUX).
For claim 18, Shen teaches the wavelength-sensitive coupler also acts as a wavelength sensitive splitter to split a signal received from the comb source via the circulator (fig. 3, MUX, [0027]).
Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive. 
Applicant argues, at page 7, that Margalit does not teach the control circuitry controls the multi-wavelength laser source at a slower rate than the wavelength selector.  Applicant asserts that Margalit is silent with respect to the rate at which signals are sent to the laser and selector. However, as discussed in the rejection above, Margalit teaches a bias current (i.e. a first control signal) is sent to the multi-wavelength laser ([0042]). Thereafter multiple second signals are rapidly sent to the wavelength selectors to encode the optical signal ([0043]). Over this time period (call it t) there is a single first signal and multiple second signals (call it n signals). The control of the multi-wavelength laser has a rate of 1/t while the control of the wavelength selector is n/t. Thus, the rate of the control of the multi-wavelength laser source is slower than the rate of the wavelength selector.
The remaining claims are argued based either on their dependency or their similarity to claim 1 discussed above. As the argument for claim 1 was not found persuasive, the remaining claims are not allowable due to their dependency or based on recitations similar to those of claim 1 argued by the applicant.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828